DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's preliminary amendment filed 03/31/2022.
Claims 17-20 are pending.  Claims 1-16 have been cancelled.

Claim Objections
Claims 17 and 20 are objected to because of the following informalities:  in claim 17, line 8 and claim 20, line 12, “representive” is misspelled.  It appears should be --representative--.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6 and 13 of U.S. Patent No. 11,234,072.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 17-20 of the current Application are broader than claims 1, 5, 6 and 12 in the patent.  See 214 U.S.P.Q. 761 In re Van Ornum and Stanz. 
	Below is a chart showing the similarities and differences of instant application independent claim 17; and U.S. Patent No. 11,234,072, independent claim 1.  
	Independent claim 20 of instant application is similar to independent claim 13 of U.S. Patent No. 11,234,027, wherein claim 13 is the apparatus claim for performing the method of claim 1.
	Dependent claims 18 and 19 are the same as dependent claims 5 and 6 of U.S. Patent No. 11,234,072.  

17/583,114
11,234,072
17. A method of processing audio, comprising: 
  receiving an input signal including a plurality of microphone signals; 
  


  determining a mixing matrix based on characteristics of the input signal; and 
  mixing the input signal according the mixing matrix to produce a multichannel audio output signal including a plurality of output channels, wherein determining the mixing matrix comprises:
  
  
  determining a vector representative of a dominant direction of arrival and a steering strength parameter representive a degree to which the microphone signals appear to contain a single dominant direction of arrival; and 
  


  determining the mixing matrix by determining a weighted sum of a first matrix that is independent of the dominant direction of arrival and a second matrix that correlates to the dominant direction of arrival, wherein the first matrix is weighted by a first weight that decreases for an increase in value of the steering strength parameter, and wherein the second matrix is weighted by a second weight that increases for an increase in value of the steering strength parameter.







 
1. A method for determining a multichannel audio output signal, composed of two or more output audio channels, from a multi-microphone input signal, composed of at least two microphone signals, comprising:
determining a mixing matrix, based on characteristics of the multi-microphone input signal, wherein the multi-microphone input signal is mixed 
according to the mixing matrix to produce the multichannel audio output signal, wherein the method for determining the mixing matrix further comprises: 
  determining a vector u representative of a dominant direction of arrival and a steering strength parameter s representative of a degree to which the multi-microphone input signal can be represented by a single direction of arrival, based on characteristics of said multi-microphone input signal; and 
  determining the mixing matrix, based on said vector u representative of the dominant direction of arrival and said steering strength parameter s, wherein the mixing matrix is formed by a sum of a matrix Q which is independent of the dominant direction of arrival, multiplied by a first weighting factor, and a matrix R(u) which varies for different vectors u representative of the dominant direction of arrival, multiplied by a second weighting factor, wherein the second weighting factor increases for an increase in the degree to which the multi-microphone input signal can be represented by the single direction of arrival, as represented by the steering strength parameter s, whereas the first weighting factor decreases for an increase in the degree to which the multi-microphone input signal can be represented by the single direction of arrival, as represented by the steering strength parameter s.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mandal et al, McGrath et al, Nakadai et al are made of record here as pertinent art to the claimed invention.  The cited references disclose various multi-channel audio signals processing including mixing matrix and vector calculation for the multi-channel audio signals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XU MEI/           Primary Examiner, Art Unit 2654                                                                                                                                                                                              	10/06/2022